Allowance
Claims 18-37 are hereby deemed patentable. 
The specific limitations of “a front glass member positioned over the touch screen display, the front glass member and the touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device” in Claim 18, and similarly in Claims 26 and 33, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.   
For example, Gartrell (US Publication 2005/0130721) discloses an electronic device comprising: electronic circuitry 306; a display 232; and a housing enclosing the electronic circuitry and the display, the housing comprising: an outer periphery member 226 defining a side exterior surface of the housing; a front cover assembly including a front member 144 defining a front exterior surface of the housing and a front structural member 140 formed from a first polymer material (paragraph 0040) and coupling the front member to the outer periphery member; and a back cover assembly including a back member 56 defining a back exterior surface of the housing and a back structural member 58 formed from a second polymer material (paragraph 0040) and coupling the back member to the outer periphery member.  However, Gartrell does not disclose a front glass member positioned over the touch screen display, the front glass member and the touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device.
Deng (US Publication 2011/0050053) discloses a member 33 formed from a glass material.  However, Deng does not disclose wherein the member is positioned over a touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device.  
Charlier et al. (US Publication 2010/0277439) discloses a front glass member 120, wherein a display is positioned behind the glass member, and wherein the display is a touch display 126.  However, Charlier does not disclose wherein the front glass member and the touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device (See for example Charlier Figure 1 showing portions of the front surface covered by non-transparent housing to support inputs 18 and outputs 22). 
Furthermore, applicant’s arguments submitted on 03/08/2022 are persuasive in that Gartrell requires large portions of the front surface of the electronic device disclosed therein to be accessible for keys 160 and teaches “a soft-on-hard” design that would be inconsistent with a glass front member that covered all or a substantial amount of the front face of the electronic device.  See Applicant’s Remarks, pp. 7-8.  Therefore, Gartrell would likely teach away from such a modification.  
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  Applicant filed a terminal disclaimer on 07/13/2022 overcoming all prior obvious type double patenting rejections. No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841